479 Pa. 343 (1978)
388 A.2d 688
COMMONWEALTH of Pennsylvania
v.
Ulicels R. HARRIS a/k/a Ulysses R. Harris a/k/a James Cooper (two cases).
Supreme Court of Pennsylvania.
Submitted April 11, 1978.
Decided July 14, 1978.
*344 DeMarco & Carrafiello, James J. DeMarco, Philadelphia, for appellant.
*345 Edward G. Rendell, Dist. Atty., Steven H. Goldblatt, Deputy Dist. Atty. for Law, Robert B. Lawler, Chief, Appeals Div., Asst. Dist. Atty., for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and LARSEN, JJ.

OPINION OF THE COURT
PER CURIAM:
On March 28, 1975, appellant-defendant Ulicels R. Harris, a/k/a Ulysses R. Harris, a/k/a James Cooper, was arrested on charges of assault, criminal conspiracy, robbery, possession of instruments of crime and of prohibited offensive weapons and murder. After a jury trial, on October 9, 1975, appellant was found guilty of murder of the second degree, criminal conspiracy and two counts of robbery and was sentenced to life imprisonment on the murder count, ten to twenty years on each of the robbery counts and five to ten years on the count of criminal conspiracy. All of the sentences are to run concurrently.
Appellant raises five issues on appeal:
1. The evidence was insufficient to support the jury's verdict.
2. Evidence should have been suppressed because it was seized pursuant to an illegal arrest.
3. The trial judge exceeded the range of fair comment in his charge to the jury, thereby causing prejudice.
4. Execution of a search warrant in the absence of the occupant of the premises being searched is violative of a defendant's Fourth Amendment rights.
5. The trial court permitted the introduction of irrelevant evidence unduly prejudicial to the defendant.
We find that the third issue was waived and that the remaining issues are without merit. Therefore, we affirm the judgments of sentence of the lower court.